F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          MAR 26 1997
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    JESS D. HUNT,

                Plaintiff-Appellant,

    v.                                                    No. 96-6216
                                                   (D.C. No. CIV-95-1656-A)
    GEORGE MILLER, in his capacity as                     (W.D. Okla.)
    director of the Oklahoma Department
    of Human Services,

                Defendant-Appellee.




                             ORDER AND JUDGMENT *



Before PORFILIO, ANDERSON, and BRISCOE, Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff appeals the district court’s grant of summary judgment in

defendant’s favor on his claims of age discrimination and retaliation in violation

of 29 U.S.C. §§ 621-634 (ADEA). The district court concluded that of the eight

promotions plaintiff claims he was denied on the basis of his age, six were time

barred due to plaintiff’s failure to file an EEOC claim as required by 29 U.S.C.

§ 626(d). One of the two remaining promotions was denied because plaintiff was

not qualified. The final promotion, which formed the basis of the retaliation

claim, was denied because plaintiff had failed to demonstrate the requisite causal

connection between his EEOC claim and the adverse employment action. See

Corneveaux v. CUNA Mut. Ins. Group., 76 F.3d 1498, 1507 (10th Cir. 1996)

(stating elements of prima facie case of retaliation under ADEA).

      We review the grant of summary judgment de novo, applying the same

standard as the district court. See Applied Genetics Int’l, Inc., v. First Affiliated

Secs., Inc., 912 F.2d 1238, 1241 (10th Cir. 1990). “Summary judgment is

appropriate when there is no genuine dispute over a material fact and the moving

party is entitled to judgment as a matter of law.” Russillo v. Scarborough, 935

F.2d 1167, 1170 (10th Cir. 1991). We have carefully reviewed the materials

submitted by the parties. We affirm the district court’s grant of summary

judgment in favor of defendant for substantially the same reasons stated in the

district court’s thorough order filed May 30, 1996.


                                          -2-
The judgment of the district court is AFFIRMED.



                                          Entered for the Court



                                          Mary Beck Briscoe
                                          Circuit Judge




                                -3-